BRITT, Judge.
Plaintiff contends that Judge Crissman’s order filed 7 May 1974 denied defendant’s motion that a fee for the commissioner and the reporter’s charges for taking depositions be taxed as a part of the costs against plaintiff, therefore, the clerk’s order and Judge Rousseau’s order thereafter entered are void. We find no merit in the contention.
Although a motion by defendants concerning the commissioner’s fee and reporter’s charges had been filed, and notice given that the motion would be heard before Judge Crissman on 6 May 1974, defendants’ motion concerning impoundment of the carburetor assembly had also been filed and notice given that that motion would be heard before Judge Crissman on 6 May 1974. Judge Crissman’s order is clear that he was ruling only on the written and oral motions to impound the carburetor. That being true, it was not improper for the clerk and Judge Rousseau to pass upon the question presented by the other motion.
*205The order appealed from is
Affirmed.
Judges Parker and Clark concur.